Citation Nr: 1039535	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as due to service-connected hip and knee 
disabilities.

2.  Entitlement to service connection for a right ankle 
disability, to include as due to service-connected hip and knee 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 
1976 and from October 1976 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran appeared and testified at a personal hearing in 
August 2010 before the undersigned Veterans Law Judge sitting in 
Seattle, Washington.  A transcript of the hearing is contained in 
the record.

The issues of entitlement to increased ratings for 
residuals of right lateral meniscectomy with degenerative 
joint disease (DJD) and degenerative joint disease of the 
left knee have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159.  VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  A review of the record 
shows that in a March 2007 letter the Veteran received secondary 
service connection notice in regards to his claim for his right 
ankle.  However, the May 2007 notification letter the Veteran 
received regarding his claim for his left ankle did not 
specifically notify him of the information and evidence necessary 
to substantiate a secondary service connection claim.  On remand, 
the AMC/RO must provide VCAA notice of the requirements related 
to the secondary service connection claim for the left ankle.

In this case, the Veteran has put forth two theories of 
entitlement to service connection for his bilateral ankle 
disabilities.  First, he contends that he injured both ankles in 
service, and that his current disabilities are related to these 
injuries.  Second, he contends that his service-connected knee 
and hip disabilities, which include his right leg being shorter 
than his left leg, have caused an abnormal gait and weight 
bearing which lead to his bilateral ankle disabilities.  The 
Veteran is service connected for residuals of a right hip 
replacement with right leg shortening, residuals of a right 
lateral meniscectomy with DJD, and DJD of the left knee.

Service treatment records include an entrance examination that 
did not show disabilities or injuries of the bilateral ankles 
prior to service.  An April 1972 service treatment record noted 
that veteran was born with a right hip disorder requiring 
multiple surgeries as a child.  A September 1, 1977 record showed 
a diagnosis of a sprained right ankle, the Veteran was to return 
the next morning for a cast.  In late September 1977, he 
reinjured the ankle, and was provided with crutches.  In  October 
1977, he was assessed with a healed sprain; however, in August 
1978 his right ankle was re-sprained while running.  In March 
1981, the Veteran complained of left ankle pain after running.  
An X-ray film report was negative, but the diagnosis was a chip 
fracture of the talus and the left ankle was casted.  In April 
1981, an X-ray study of the left ankle was negative.  The claims 
file does not contain the Veteran's service discharge 
examination.

VA medical examination reports of April 2001 and March 2007 noted 
that the right lower extremity was 3/4-inch shorter that the left 
lower extremity.  The veteran has proposed that it is his 
abnormal weight-bearing and gait that caused his bilateral ankle 
disabilities.  During his March 2007 VA examination he was noted 
to intermittently use a cane.  An August 2007 treatment record 
noted a past history of falls, and that the Veteran tripped and 
sprained his ankle.  A November 2007 VA treatment record noted 
the Veteran had a history of chronic ankle problems.  The Veteran 
has had prior VA joints examinations, but none that addressed his 
ankles.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  The Veteran's service treatment records mention 
injuries to both ankles in service, and current records show 
complaints of bilateral ankle pain and lower extremity orthopedic 
abnormalities, and as such he should be afforded a VA examination 
to ascertain if any current ankle disabilities were incurred in, 
or aggravated by service, or are due to his service-connected 
knee and hip disabilities.

During his August 2010 hearing, the Veteran indicated that he had 
recently seen an orthopedist at the Wenatchee Valley Clinic 
regarding his ankles and a possible knee replacement.  He also 
stated he had a follow up appointment in the following month.  He 
stated he received treatment at the Wenatchee facility, and at VA 
facilities in Spokane and Seattle.  The file was left open for 30 
days after the hearing because the Veteran was attempting to 
obtain medical treatment records he felt were pertinent to his 
claim.  No additional treatment records were submitted within 
those 30 days, and the claims file was forwarded to the Board for 
review.  As the claims are being remanded, further attempts 
should be made to obtain any available treatment records not of 
record and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and satisfied.  
The letter is to include proper notice of the 
information and evidence needed to 
substantiate a secondary service connection 
claim under 38 C.F.R. § 3.310 (2010) for both 
ankles.

2.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed ankle disabilities.  Of 
particular interest are any private treatment 
records from the Wenatchee Valley Clinic.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, Veteran should be afforded a 
VA joints examination to determine the 
etiology of any bilateral ankle disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current ankle disability.  In 
regard to any diagnosed ankle disability, the 
examiner should provide an opinion:

a.	As to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current ankle disability was 
incurred or aggravated as a result of 
active service.  In rendering this 
opinion, the examiner should consider and 
address the in-service findings of right 
ankle sprain and left ankle sprain/chipped 
talus.  

b.	As to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current ankle disability is the 
result of the Veteran's service-connected 
right hip and bilateral knee disabilities.  
In rendering this opinion, the examiner 
should consider and address the Veteran's 
gait, leg length discrepancy, and any foot 
disabilities.

All examination findings, including x-ray 
reports, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim(s).

5.  After ensuring that the development is 
complete, re-adjudicate the claims.  If not 
fully granted, issue a supplemental statement 
of the case before returning the claims to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



